Citation Nr: 1825476	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In his August 2014 VA form 9, the Veteran specifically limited his appeal to the issue of service connection for asthma and related lung problems.  The Board has characterized the claimed disability more broadly to ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a respiratory disability, to include asthma.  Although the Veteran's lungs and chest were noted to be normal at service entrance in November 1968, in a January 1969 service medical record, the Veteran reported having had asthma since childhood and having experienced his most recent attack in June 1968.  Upon examination, the service examiner noted bilateral wheezes after exertion and diagnosed asthma.  In an August 2014 written statement, the Veteran indicated that he had experienced asthma before service, but claimed that the disability was aggravated during service by exposure to asbestos and chipped red paint.  

In an August 2012 VA medical examination report, a VA examiner diagnosed asthma and stated that the disability clearly and unmistakably preexisted the Veteran's entry into service, based on the Veteran's statements and the treatment records.  Although the Veteran was treated for asthma symptomatology during service, the examiner stated that the disability was clearly and unmistakably not aggravated beyond its normal progression during service.  In explaining this opinion, the examiner wrote that there was not enough medical evidence of record to support a claim that the Veteran's asthma was aggravated beyond its normal progression during service.  The Board notes that an examiner cannot state that a Veteran's disability clearly and unmistakably was not aggravated by service merely because that there was a lack of medical evidence to support a claim of aggravation.  Therefore, a remand is necessary to schedule an additional VA examination to determine the etiology of the Veteran's claimed asthma disability.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed respiratory disability.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA examination of his claimed respiratory disability to be performed by a qualified VA medical doctor examiner.  The examiner must review the record and must note that review in the report.  In reviewing the record, the examiner should note the service medical records, to include the November 1968 service enlistment examination and the subsequent treatment records regarding treatment for asthma; the post-service treatment records; the previous VA examination; and the Veteran's lay statements, suggesting that he had a preexisting asthma disability that was aggravated during service.  All indicated tests or studies should be performed.  
 
As the Veteran has been diagnosed with asthma during the pendency of the appeal, the VA examiner is asked to opine whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's diagnosed asthma disability existed prior to the Veteran's active military service.  If so, the examiner is asked to opine whether there is clear and unmistakable evidence that this disorder did NOT increase in severity during the Veteran's service.  The Board notes that, in so doing, the examiner is not allowed to support this opinion merely by stating that there is insufficient medical evidence in the record to support a claim of aggravation.       

If the examiner finds that asthma did not clearly and unmistakably exist prior to service or if the examiner diagnoses an additional respiratory disability upon examination, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the asthma or additional respiratory disability had it onset in service or was caused or was permanently aggravated beyond its normal progression by the Veteran's service.

A complete rationale for the requested opinions should be provided. All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




